United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-2794
                                   ___________

United States of America,            *
                                     *
            Appellee,                *
                                     *
      v.                             * Appeal from the United States
                                     * District Court for the Western
Michael B. Lewis, also known as Big * District of Missouri.
Mike,                                *     [UNPUBLISHED]
                                     *
            Appellant.               *
                                ___________

                         Submitted: December 27, 2002

                              Filed: January 6, 2003
                                   ___________

Before WOLLMAN, FAGG, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

       Michael Lewis pleaded guilty to conspiring to distribute and possess with
intent to distribute more than 50 grams of a substance containing cocaine base, in
violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846. The district court1 departed
downward from the Guidelines range and sentenced him to the statutory minimum of
120 months of imprisonment and 5 years of supervised release. On appeal, counsel

      1
       The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.
has moved to withdraw and filed a brief under Anders v. California, 386 U.S. 738
(1967), noting that some of Lewis’s codefendants received lower sentences than he
did.

       Lewis is foreclosed from challenging the length of his sentence, as he
specifically requested a sentence of 120 months. See United States v. Nguyen, 46
F.3d 781, 783 (8th Cir. 1995) (defendant who explicitly and voluntarily exposes
himself to specific sentence may not challenge that punishment on appeal).

      Following our independent review, see Penson v. Ohio, 488 U.S. 75 (1988), we
find no nonfrivolous issues. Accordingly, the judgment is affirmed. We also grant
counsel’s motion to withdraw.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-